Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 1 of 22 Page ID #:1



 1   Stephen D. Weisskopf (SBN 213596)
     sweisskopf@levatolaw.com
 2   LEVATOLAW, LLP
 3   2029 Century Park East, Suite 400
     Los Angeles, CA 90067
 4   Telephone: 310-734-2026
 5
     Attorneys for PLUTOS SAMA
 6   HOLDINGS, INC.
 7

 8
                              UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11

12   PLUTOS SAMA HOLDINGS, INC.                Case No.:
13               Plaintiff,
                                               COMPLAINT FOR DAMAGES AND
14         v.                                  INJUNCTIVE RELIEF FOR:
15   JAGEX LIMITED, SHANHAI                       1. RICO Violations
     HONGTU NETWORK                               2. Conversion
16   TECHNOLIGIES, LLC, SHANGHAI                  3. Tortious Interference With
     HONGTU NETWORK                                  Contract
17   TECHNOLOGIES TRUST,                          4. Tortious Interference with
     HUARONG TRUST, MINSHENG                         Prospective Economic Advantage
18   TRUST and DOES 1-20                          5. Violations Cal. Corp. Code §
                                                     25401
19               Defendants.
                                               JURY TRIAL DEMANDED
20

21

22

23

24

25

26
27

28

                                           1
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 2 of 22 Page ID #:2



 1          Plaintiff, Plutos Sama Holdings, Inc. (“Plaintiff” or “PSH”), a Delaware
 2   corporation with its principal place of business located in Irvine, California, brings this
 3   Complaint against Defendants Jagex Limited (“Jagex”), Shanghai Hongtu Network
 4   Technologies LLC (“SHNT LLC”), Shanghai Hongtu Network Technologies Trust
 5   (“SHNT Trust”), Huarong Trust (“Huarong”) and Minsheng Trust (“Minsheng)
 6   (collectively, the “Defendants”). PSH hereby complains and alleges as follows:
 7                               I. NATURE OF THE ACTION
 8          In this action, Plaintiff seeks to enjoin the Defendants from conducting a sale of
 9   an asset called "Jagex". This action arises from the unlawful actions of the Defendants
10   aimed at laundering ill-gotten funds through the investment in a legitimate United
11   States business. The Defendants' unlawful and tortious conduct has interfered with the
12   Plaintiff’s legal acquisition and operation of Jagex as a one hundred percent subsidiary
13   of SHNT (the “Jagex Transaction”) located in Irvine, California and Cambridge,
14   England as well as Plaintiff’s transaction to acquire licensure rights to expand Jagex.
15   Unbeknownst to the Plaintiff, prior to and throughout its acquisition(s) of Jaxex,
16   Defendants had been receiving financial renumeration from the former owner of SHNT
17   in violation of the Foreign Corrupt Practices Act to make certain that the Defendants
18   sold Jagex back to an entity involved, connected with, or introduced by its former
19   owner, Yan Jinggang (“Yan”).
20          On January 11, 2021, it was publicly announced on the US internet that China
21   sentenced the former Chairman of Huarong Trust (an entity which will be identified in
22   detail in this pleading) to death for taking over $200,000,000 USD in alleged bribes and
23   of the loans often reported in the trade journals in China giving rise to this sentence was
24   the loans made to SHNT. It was the firm belief of Plaintiff that Defendants would not
25   repeat such egregious conduct; yet here we are again and this time it has impacted two
26   US companies and damaged Plaintiff for playing by the rules.
27

28

                                                 2
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 3 of 22 Page ID #:3



 1                                      II. JURISDICTION
 2          1.     The Source of subject matter jurisdiction in this Court arises under the
 3   laws of the United States. 28 U.S.C. §§ 1331 and 1337.
 4          2.     This Court has personal jurisdiction over the Defendants and venue is
 5   proper in this Court pursuant to 18 U.S.C.A. § 1965(b) because Jagex held itself out as
 6   doing business in Irvine, California and all Defendants have minimum contacts with
 7   the United States by and through this action.
 8                                         III. PARTIES
 9          3.     The Plaintiff, PSH, is a Delaware corporation with a principal place of
10   business at 400 Spectrum, Irvine CA 92618.
11          4.     Defendant Jagex was acquired by Macarthur Fortune Holding, LLC
12   ("Macarthur"), a company with its principal place of business located at 18300 Von
13   Karman, #760, Irvine, CA 92818, in April of 2020. Upon information and belief,
14   Macarthur still owns Jagex.
15          5.     Defendant SHNT LLC is a resident of Beijing China and has invested his
16   illicit bribery proceeds in legitimate US businesses located in Irvine, California.
17          6.     Defendant SHNT Trust is a resident of Beijing China and has invested his
18   illicit bribery proceeds in legitimate US businesses located in Irvine, California.
19          7.     Defendant Huarong Trust is a resident of Beijing China and has accepted
20   interfered and interfered with Plaintiffs legitimate interests located in Irvine, California.
21          8.     Defendant Minsheng Trust is a resident of Beijing China and has
22   accepted interfered and interfered with Plaintiffs legitimate interests located in Irvine,
23   California.
24          9.     Plaintiff does not currently know the names of DOEs 1 through 20 and,
25   therefore, sues said defendants by such fictitious names. Plaintiff alleges that each
26   DOE defendant is in some way liable and at fault for the occurrences alleged herein,
27   and each DOE defendant is responsible for the damages incurred by Plaintiff. Plaintiff
28

                                                  3
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 4 of 22 Page ID #:4



 1   will amend this Complaint to allege the DOE defendants’ true names and capacities
 2   when ascertained.
 3             10.      Plaintiff is informed and believes, and on that basis alleges, that at all
 4   times mentioned in this Complaint, Defendants and each of the DOE defendants were
 5   the agents, servants, partners, affiliates, employees, co-conspirators and/or joint-
 6   ventures of their co-defendants and in doing the things alleged in this Complaint, were
 7   acting pursuant to the conspiracy alleged herein.
 8                IV. RELEVANT NON-PARTY INDIVIDUALS AND ENTITIES
 9             11.      Mr. Yan is, upon information and belief, residing in Orange County,
10   California and was the former 85% owner SHNT by and through his ownership of its
11   former owner and listed company on the Shanghai Stock Exchange SSE:600634.
12                                     V. FACTUAL BACKGROUND
13             12.      Jagex is not merely a company. Based in Cambridge, England, Jagex is a
14   PC gaming powerhouse and within the gaming community, it has become an empire
15   which has withstood the test of time. The most well-known game produced by Jagex is
16   RuneScape. RuneScape is a virtual world where players can become their own heroes
17   by completing quests and traveling through different landscapes with their teammates
18   while searching for riches and battling rivals. RuneScape has been on the market for
19   over 20 years and has amassed 260 million players, easily making it an asset worth
20   over $1 billion USD.1 While RuneScape is its most popular and profitable game, Jagex
21   also offers other eSports games on its platform. Considering the level of loyalty, brand
22   familiarity, and goodwill maintained by Jagex, it exceeds the scope of a mere business
23   and should instead be considered a unique, one-of-a-kind asset.
24             PSH's Initial Involvement with Jagex
25             13.      The facts of this case unfold as if they were the plot of a blockbuster
26   international suspense film. In November of 2018, PSH learned of an opportunity to
27
     1
         See Jagex Website, https://www.jagex.com/en-GB/products
28

                                                           4
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 5 of 22 Page ID #:5



 1   acquire Jagex. PSH researched the proposed transaction and after determining that
 2   Jagex was a very successful, unique, and valuable asset, it determined to bid on Jagex
 3   at auction. At the time, Jagex was owned by Shanghai Fukong as identified above the
 4   publicly listed company on the Shangha Stock Exchange SSE:600634 (“SSE:600634”
 5   or the Listed Company), who purchased it in 2015 for $350MM USD.2 Fukong held
 6   Jagex in a wholly owned subsidiary of SSE:600634 called Shanghai Hongtou Network
 7   Technologies (“SHNT”), which was fully owned by SSE:600634 SHNT/Fukong's
 8   asking price for Jagex was achieved by launching an auction and soliciting bids from
 9   eleven bidders to which Plaintiff was one. Originally secured at $500MM USD, the
10   offer was later adjusted up to $530MM USD. In June 2019, PSH successfully won the
11   auction and Jagex was later acquired for the listed price of $530MM USD. The
12   following press release was issued by the Listed Company that provided, in pertinent
13   part:
14
            The board of directors and all directors of the company guarantee that there are no
15             false records, misleading statements or major omissions in the contents of this
16            announcement, and bear individual and joint responsibility for the truthfulness,
17                                  accuracy and completeness of the contents.

18            Shanghai Fukong Interactive Entertainment Co., Ltd. (hereinafter referred to as
19             “Company” and “Fukong Interactive”) issued the “Prompt Announcement of
            Shanghai Fukong Interactive Entertainment Co., Ltd. on the Planning of the Sale of
20
            Major Assets” on January 23, 2019. Announcement No.: Pro 2019-019), Shanghai
21
                Hongtou Network Technology Co., Ltd. (hereinafter referred to as “Hongtou
22           Network”), a wholly-owned subsidiary of the company, intends to sell its wholly-
23          owned subsidiary, Jagex Limited (hereinafter referred to as “ Jagex”) 100% equity
24                                  (hereinafter referred to as “target asset 1”).

25             On February 20, 2019, the company issued the “Shanghai Fukong Interactive
26             Entertainment Co., Ltd. Announcement on the Progress of Planning the Sale of

27
     2
         Seehttps://www.en.wikipedia.org/wiki/Jagex
28

                                                        5
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 6 of 22 Page ID #:6



 1        Major Assets and the Announcement of the Prospective Transferee of the Public

 2
          Offering” (Announcement No.: Pro 2019-038), Hongtou The network intends to
        jointly 100% equity of Jagex together with 100% equity of Hongtou Network (Hong
 3
          Kong) Co., Ltd. (hereinafter referred to as “Hongtou Hong Kong”) (hereinafter
 4       referred to as “Target Asset 2”, the underlying assets and the underlying assets 2
 5         are collectively referred to as “target assets”. Packaged for sale (hereinafter
 6         referred to as “this transaction” or “this major asset sale” or “this sale”), the
                     company intends to openly collect the intended transferee.
 7

 8                     I. The latest progress of this major asset restructuring:
 9      The company has publicly collected the intended transferee and publicly invited the
10        transferee to make quotations and other procedures. As of the disclosure date of
11         this announcement, the progress of this major asset restructuring is as follows:

12       Beginning on April 15, 2019, the company began to conduct business negotiations
13          on the contents and terms of the equity transfer agreement with a number of

14
            proposed transferees who submitted the quotation application materials and
         confirmed by the company’s evaluation team. On May 3, based on the negotiations
15
        with the proposed transferee, the company finally determined Platinum Fortune, LP
16          as the ultimate transferee of the major asset sale. The transferee is a limited
17                 partnership established by PlatosSama Holdings, Inc. for the
18        transaction. Founded by leading American lawyers and financial professionals,
          Plutos Sama Holdings, Inc. is involved in global M&A transactions, intellectual
19
        property litigation, international trade disputes, corporate finance, M&A financing,
20
         real estate investment, non-performing asset acquisition and management. Its main
21      partner-controlled company now has offices in several US states as well as the UK,
22          Germany, Poland and the Middle East. The earliest investment management
23          business within the corporate system controlled by its main partner began in
                       1978. Its main partners control hundreds of employees.
24

25         14.    PSH verified its funds through its limited partner and executed a Stock
26   Purchase Agreement ("SPC") to formalize the purchase.
27

28

                                                6
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 7 of 22 Page ID #:7



 1           Fukong and SHNT's Association with Yan
 2           15.     Upon information and belief, SHNT's sale of Jagex was necessary
 3   because the Listing Company was in severe financial distress.3 After PSH acquired
 4   Jagex, PSH began receiving troublesome communications from third parties who
 5   alleged that SHNT's financial distress was a result of participation in an alleged
 6   fraudulent pier to pier lending scheme in China impacting over 30,000 victims and
 7   1,200 shell companies (the Yan “P2P Scheme”). The discovery and investigation of
 8   the scheme caused several key executives to flee China due to allegations of
 9   misappropriation of billions of dollars in corporate funds. For the sake of brevity, PSH
10   repeats only one of them that it collected and has redacted the person name for his own
11   stated fear of life as set forth below. The format that PSH requested from each victim
12   was a Who, What, Where, How and When question and answer format:
13
         Q:         Who the victim is. (So (a) Name (in English so a first last middle name);
14
         (b) Address (i) residence (ii) Email (iii) We Chat; Date of Birth, copy of
15       identification.
16       A:        There are about 30,000 victims all over China. It is easy to find hundreds
17       of victims but may be difficult to find them all. I am [REDACTED] and I live in
         Beijing.
18
         Q:        Who the bad guys are — what they promised and told them— what was
19
         the expectation.
20
         A:         Mr.     Liang Zhenbang is        establisher    and      controller     of
21       Jiangsu Baobei Company, the P2P platform, who was arrested about one year
22       ago by the police of Nanjing, where Baobei was registered. Mr. Yan Jinggang is
         establisher    and     controller     of    Shanghai Zhongji Group,       shareholder
23       of Fukong. Baobei Company was established in 2013 and had been operating P2P
         since then. On 13th July, 2018, Baobei Company stopped repay the principal and
24
         interest to the investors. It declared that it had a balance of 3.3 billion RMB, in
25       which about 1 billion has been lent to individual debtors, while the other

26   3
      See SSE:600634 listing board SHANGHAI STOCK EXCHANGE (sse.com.cn)
     https://sse.com.cn/home/search/index.shtml?webswd=600634. See also China's Fukong to Sell Main UK Game
27   Asset Jagex for USD530 Million to Pare Debt (yicaiglobal.com) https://www.yicaiglobal.com/news/china-
     fukong-to-sell-main-uk-game-asset-jagex-for-usd530-million-to-pare-debt-
28

                                                       7
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 8 of 22 Page ID #:8



        2.37 billion had been “lent” to Zhongji Group. Before that, Baobei told the investors
 1
        that 2,300 small companies borrowed the money, one million for each one. In July
 2      2018, Zhongji promised in a letter to repay 50 to 100 million in 3 month, but it did
        not repay the money.
 3

 4      Now, the police of Nanjing has issued 3 public reports about this case. These
        reports said that Liang Zhenbang was       suspected      to     have two   crimes,
 5      illegally absorbing public deposits and fraud in raising funds. However, None of the
        police reports mentioned Zhongji or Yan Jinggang. We think the reason may be to
 6
        protect the interest of other big creditors of Zhongji, such as Huarong and
 7      Minsheng.
 8      Q:        The identities and connections of the bad guys and anything that says or
 9      leads us to believe they are in America and California in particular. Concisely
        explain how they stole the money. And what date how was discovered and what the
10      government has done if anything including any specific lawsuits pleadings or
        documents that show the person has been indicted or wanted as a criminal or tried
11
        as a criminal even though they are not there. Any warrants for his arrest or any
12      information that demonstrates clearly and unequivocally that the money was stolen
        and who stole it. All of the information that you have that leads you to believe they
13      are in America and what information that you have.
14
         A:        A lot of people including some policemen said that Yan Jinggang had
15       been out of China since 2017, before CSRC (China Securities Regulatory
         Commission) started investigation on Mr Yan in January 2018. I don’t know his
16
         location now.
17
         In July, 2018, when Baobei couldn’t repay the principal and interest, it showed the
18       victims the contract between Baobei and Zhongji, as well as a promise letter
19       written     by Zhongji.   Some       victims    tried   to initiate civil   lawsuits
         against Baobei and Zhongji, but the court didn’t accept such lawsuits and the
20       reason is that crimes were involved here. A policeman in charge of
         Liang Zhenbang’s case said that Mr Yan Jinggang would be ordered for arrest if
21
         he couldn’t repay the principal, but no written documents have been issued about
22       this by the government. The victims have gone to a lot of government authorities to
         plead arresting Yan, but the police has not done that for now. The police in
23       Nanjing said that the Shanghai police should do that because Zhongji located in
24       Shanghai, but the Shanghai police said it should be the duty of
         the Nanjing police because Baobei and Zhongji should be jointly investigated.
25
         Q:      What - so what was invested, how much, in what way, and proof of their
26       investment such as a check, bank statement or receipts or transfer papers showing
27       money going into the investment.

28       A:       The victims all invested in cash, by bank transfers to Baobei company.

                                               8
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 9 of 22 Page ID #:9



         The transfers were not direct, but through some third-party payment service
 1
         providers. There could be difficulties to prove how much has been taken away by
 2       Yan for each victims for these reasons: 1. The police had shut down the data server
         of Baobei company about one year ago and all data of investment could not be
 3       reached by the victims since then. Some victims had downloaded their data and
 4       contract but others hadn’t done that. 2. The period was too long. Some victims had
         been investing since 2013 or 2015. The bank statements would be very long and
 5       very complicated because of the long time and that Baobei had changed its transfer
         channels for several times. 3. Even the bank statements could be clear, it is not
 6
         possible to know which part of the money was in the 2.3 billion taken away by Yan
 7       or in the 1 billion. I think there are only two ways to make these clear: the police
         give the data or the victims had downloaded it before.
 8

 9       Q:        When (a) the investment took place (b) when they found out it was stolen
         (c) how they found out (d) documents showing how it was and when it was related
10       to them that the money had been stolen.
11
         A:         (a) The investment took place during a long period, from 2013 to 2018.
12       (b) On July 13, 2018, Baobei suddenly announced it could not repay the principal
         and interests. (c) When Baobei stopped repaying, a lot of victims rushed into the
13       office of Baobei, the staff of Baobei said that Zhongji took away the 2.3 billion
14       RMB,           and       then Mr Liang Zhenbang showed           the      contract
         between Zhongji and Baobei to the victims as well as a promise letter issued
15       by Zhongji. Some employees of Baobei were also victims but these employee
         victims usually knew the money were lent to Zhongji and they just
16
         believed Zhongji could repay the money. (d) I attach the contract
17       between Baobei and Zhongji, and the letter. There exist some more documents
         such       as announcement by Baobei,      at      least one     memo      signed
18       by Baobei and Zhongji on repaying the money. These will be collected and sent to
19       you later.

20      Q:        Where — the location of the transactions and each person may be
        difference.
21

22      A:       The 30 thousand victims were from all over China and they transferred
        money by mobile phone and computer.
23

24      Q:        How the money was stolen

25      A:         I prefer to call this a Ponzi scheme. Baobei was established in 2013 and it
        kept repaying interest and principal to the investors before July 2018. During these
26      five years, Baobei’s balance grew larger and larger. Most investors didn’t know the
27      money had been taken away by Zhongji until July 2018. Before that, most investors
        only knew Baobei and they even hadn’t heard about Zhongji.
28       In January 2018, Yan was investigated by CSRC, I think this accelerated collapse

                                                9
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 10 of 22 Page ID #:10



                of Zhongji. Zhongji’s two        subsidiaries, Fukong and Youfu’s stock        prices
  1
                collapsed rapidly at that time. The reason that CSRC started the investigation might
  2             be CSRC found Yan transferring money from Zhongji and its subsidiaries to
                himself. Before the investigation of CSRC, Yan might have been aware of that, so
  3             he went out of China to escape from criminal punishment.
  4

  5
                   16.       As clearly stated above, one of the key executives involved in the

  6
      scheme was Yan, who, befitting with the gaming theme, turned out to be quite the

  7
      villain and as this pleading will show, has made exhaustive attempts to control the

  8
      SHNT and Jagex interests to the extreme financial detriment of Plaintiff and the trail of

  9
      victims he left in China. Third parties also disclosed to PSH that the funds supplied by

 10
      PSH's limited partner to facilitate the purchase were stolen funds from the Listing

 11
      Company, 600634.4

 12
                   17.    PSH immediately inquired about these claims and received written

 13
      assurances from its limited partner that the transaction did not involve stolen funds and

 14
      that the transaction was being supervised by the Shanghai Stock Exchange.

 15
      Unfortunately, in February of 2020, PSH received adequate proof that its limited

 16
      partner was likely connected to Yan.

 17
                   PSH's Separation from its Limited Partner

 18
                   18.    As a result of the information uncovered in Paragraph 15 supra, PSH had

 19
      no choice but to distance itself from the potentially illegal activity and terminate the

 20
      relationship with its limited partner. PSH negotiated a quick out through a Membership

 21
      Unit Purchase Agreement (“MUPA”), executed on or about February 25, 2020,

 22
      whereby PSH sold its general partner interest in Platinum Fortune to MacArthur

 23
      Fortune Holdings, LLC (“MacArthur”) and reported the matter to the local authorities.

 24
      Due to the sale, MacArthur became the owner of Jagex on April 28, 2020 and started to

 25
      operate in Irvine, California.

 26
 27
      4
          Id.
 28

                                                       10
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 11 of 22 Page ID #:11



  1           Continued Efforts to Acquire Jagex
  2           19.      Despite the necessary separation from its limited partner and with the
  3   limited partners consent after they indicated they would no longer pursue the asset in an
  4   awkward attempt to throw PSH off the scent PSH remained engaged in the process and
  5   sought to independently acquire Jagex due to its extensive knowledge of the asset and
  6   the revelation that the current owners were not acting within the law, which made PSH.
  7   PSH's continued efforts resulted in the discovery that two creditors of SHNT had
  8   initiated foreclosure proceedings against SHNT and were preparing for a judicial
  9   auction to capture the outstanding debts.5
 10           20.      PSH determined to participate in the auction and attempt to purchase
 11   SHNT, which would include a purchase of 100% interest in Jagex held by SHNT. The
 12   first auction was held in March of 20206, but PSH was not ready to submit a bid.
 13   Luckily, no bids were submitted during the first auction, so a second auction was
 14   scheduled by the Chinese Court. While preparing for the second auction, PSH had
 15   independent conversations with the Listing Company regarding a direct purchase of
 16   Jagex through a private sale. PSH submitted a formal offer for the Jagex purchase on or
 17   about March 21, 2020, and presented proof of funds through its lender.
 18           21.      Surprisingly, soon after tendering the offer to purchase Jagex, allegations
 19   were made against PSH's lender which resulted in a temporary freeze of the lender's
 20   assets (including those necessary to complete the Jagex purchase). Upon information
 21   and belief, the allegations made against the lender were made by Mr. Yan himself or
 22   those acting in concert with Yan, who was attempting to block the sale. It is believed
 23   that Mr. Yan's main interest in preventing the sale was not to acquire Jagex, but
 24   because he accepted a $150MM USD loan from SHNT which remained unpaid, and he
 25   likely believed that SHNT's successor in interest would attempt to enforce the debt and
 26
      5
        The creditors were Huarong International Trust Co., Ltd. ("Huarong") and China Misheng Trust Co. Ltd.
 27   ("Misheng").
      6
        See https://www. gpai.net/sf/item2.do?Web_Item_ID=27569
 28

                                                           11
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 12 of 22 Page ID #:12



  1   collect same from Mr. Yan if he was not involved with the eventual buyer and brokered
  2   a deal to not pay it back; hence his frequent and often successful attempts a blocking
  3   PSH.
  4          22.    Unfortunately, Yan’s villainous and nefarious actions were successful.
  5   As a result, PSH had to watch as the second judicial auction occurred. Thankfully, no
  6   other party bid on the asset and as a result of this second failed auction, on April 17,
  7   2020 the Shanghai No. 2 Intermediate People’s Court issued an order transferring
  8   100% of the interest in SHNT to Huarong and Minsheng (Huarong received a 55%
  9   interest and Minsheng received a 45% interest) (the “April 17th Order”), the creditors
 10   referenced in Paragraph 17, supra As provided below the Court Ordered:
 11
             The (2018) Jingfangyuan Zhizi No. 0037 issued by the Beijing Fangyuan Notary
 12
             Public Office on February 27, 2018 has become legally effective. The execution
 13          certificate is confirmed and the executed person is Shanghai Fukong Interactive
             Entertainment Co., Ltd., Shanghai Zhong Technology Enterprise Group Co.,
 14          Ltd., Yan Jinggang, and Shanghai Hongtou Network Technology Co., Ltd. shall
 15          pay the applicant a loan principal of RMB 1.11 billion, interest of RMB
             12,250,700, compound interest of RMB 96,795.84, and penalty interest of RMB
 16          8,770,387.50; starting from February 23, 2018 To the day when the loan
             principal is 1.11 billion yuan, the unpaid loan principal is the base, and the daily
 17
             penalty interest is calculated at 150% of the agreed daily loan interest rate,
 18          which is 13.545%; from February 23, 2018 until payable As of the day when the
             unpaid interest of RMB 12,250,700 is settled, the compound interest is
 19          calculated based on the unpaid interest payable at 150% of the agreed daily
 20          interest rate, which is 13.545%; liquidated damages of RMB 222 million; and
             notarization fee of RMB 3,232,613. Because Shanghai Fukong Interactive
 21          Entertainment Co., Ltd. The company, Shanghai China Technology Enterprise
             Group Co., Ltd., Yan Jinggang, and Shanghai Hongtou Network Technology
 22
             Co., Ltd. failed to perform their obligations, and the right holder Huarong
 23          International Trust Co., Ltd. applied to this court for enforcement. During the
             execution of this court, on March 9, 2018, the executor Shanghai Fukong
 24          Interactive Entertainment Co., Ltd. held 100% of the equity of Shanghai
 25          Hongtou Network Technology Co., Ltd. (55% of which was pledged to the
             executor Huarong International Trust Co., Ltd.). This court found that on
 26          January 26, 2018, the People's Court of Shaoyang County, Hunan Province froze
             100% of the equity of Shanghai Hongtou Network Technology Co., Ltd. held by
 27
             Shanghai Fukong Interactive Entertainment Co., Ltd. On June 21, 2018, the
 28          Shaoyang County People’s Court of Hunan Province handed over the right to

                                                 12
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 13 of 22 Page ID #:13



            dispose of the above-mentioned frozen equity to this court. Therefore, from
  1
            March 29th to April 1st, 2020, this court against the enforcee Shanghai Fukong
  2         Interactive The 100% equity of Shanghai Hongtou Network Technology Co.,
            Ltd. held by Entertainment Co., Ltd. went through an online public auction, and
  3         finally passed the auction for RMB 2.0422.3 billion. Later, the executor
  4         Huarong International Trust Co., Ltd. applied to this court for debt settlement of
            the 55% equity of Shanghai Hongtou Network Technology Co., Ltd. held by
  5         Shanghai Fortune Interactive Entertainment Co., Ltd. and pledged to the
            executor. In accordance with Article 19, Article 23, and Paragraph 2 of Article
  6
            29 of the Provisions of the Supreme People’s Court on the Auction and Sale of
  7         Property in Civil Enforcement by the People’s Court, the court ruled as follows:
            1. Lift the freezing of 100% equity of Shanghai Hongtou Network Technology
  8         Co., Ltd. held by Shanghai Fortune Interactive Entertainment Co., Ltd. 2. The
  9         55% equity of Shanghai Hongtou Network Technology Co., Ltd. held by the
            executor Shanghai Fukong Interactive Entertainment Co., Ltd. will be valued at
 10         RMB 1,123,276,000 and delivered to the executor Huarong International Trust
            Co., Ltd. to offset the principal of RMB 11.1 100 million yuan and related
 11
            interest and notarization fee of RMB 13,276,000. The ownership of the 55%
 12         equity of Shanghai Hongtou Network Technology Co., Ltd. held by Shanghai
            Fortune Interactive Entertainment Co., Ltd. will be transferred from the time this
 13         ruling is delivered to the executor Huarong International Trust Co., Ltd. 3. The
 14         executor Huarong International Trust Co., Ltd. can take this ruling to the
            registration institution and unit to go through the relevant equity transfer
 15         registration procedures. The presiding judge Qian Songqing Judge Zhu Wei
            Judge Huang Wenwei April 17, 2020
 16
            23.    Since Marcarthur seized control of SHNT and Jagex and registered itself
 17
      as the owner, Hurarong and Minsheng took judicial action in the United Kingdom
 18
      against Platinum Fortune and MacArthur in order to prevent the entities from selling or
 19
      transferring Jagex shares or distributing Jagex dividends.         Their actions were
 20
      successful, and the U.K. Court issued a "Stop Notice" on April 29, 2020, permanently
 21
      enjoining Platinum Fortune from selling or transferring shares of or distributing
 22
      dividends of Jagex.
 23
            PSH Enters into Negotiations with Huarong and Minsheng
 24
            24.    In its continued quest to acquire Jagex, PSH initiated discussions with
 25
      Huarong and Minsheng to discuss a private acquisition of SHNT and its interests in
 26
      Jagex and was constantly reassured that while the auction was ongoing and PSH was
 27
      working on the action that the Stop Notice would remain in effect until PSH obtained
 28

                                                13
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 14 of 22 Page ID #:14



  1   its beneficial interest. Initially, both entities seemed amenable to negotiating a sale, but
  2   once again, Mr. Yan entered the picture and interfered with PSH's efforts, allegedly
  3   bribing employees of Minsheng to block the sale. Minsheng being the easier Trust
  4   company to bribe by Yan as it is privately owned (whereas Huarong is a state owned
  5   Trust company), dragged PSH out through fourteen (14) versions of a term sheet for
  6   over two months in what was an apparent delay tactic to allow Yan time to come up
  7   with another solution, which he eventually did bypartnering with a prominent entity
  8   called Carlyle Group to facilitate a sale of Huarong's ownership interest in SHNT to
  9   Yan. Huarong informed both parties that it was obligated to proceed with an official
 10   auction of its interest in SHNT because more than one party was interested in
 11   purchasing it in accordance with SASAC (applicable Chinese law).
 12            25.      Huarong placed its ownership interest of 55% of SHNT and interest in
 13   Jagex in auction with an opening bid price of approximately $195MM USD. PSH
 14   through its subsidiary companies completed the requirements to become a registered
 15   bidder for these interests and received notification that it was a qualified bidder and
 16   needed to deposit $1.046MM with the seller to participate in the auction. PSH made the
 17   $1.046MM deposit on Sunday, August 30, 2020. PSH was the only registered bidder
 18   for Huarong's assets, and as such, won the auction by default at the list price. Pursuant
 19   to the Auction Guidelines, PSH was presented with the executed and sealed closing
 20   documents and become the beneficial owner of Huarong's 55% interest in SHNT on
 21   Friday, September 4, 2020, and would have been required to transfer the remaining
 22   approximate $211MM of the auction list price within five (5) business days.7
 23   7
        According to the Auction Description detailed above, once a party is registered as a qualified bidder, the party is
      required to wire a deposit of approximately $1.046MM to the seller (here, Huarong). If there is only one qualified
 24   bidder registered, that bidder automatically wins the auction at the listing price and has three (3) business days to
      sign the closing documents, and an additional five (5) business days to wire the remainder of the funds to the
 25   seller. On the other hand, Huarong had a duty to supply certain necessary documents and refused to all while
      PSH continued to comply with its duties to perform. It was only when PSH pressed the issue by formal letter and
 26   Huarong completely ignored the request or in one instance actually pretended to permit access to the English
      lawyers (a previously agreed to request) that PSH sent a formal demand and held back the final closing funds.
 27   PSH sent in another negotiator to attempt to resolve the stale mate and consistently maintained it was ready,
      willing and able to perform if Huarong would.
 28

                                                              14
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 15 of 22 Page ID #:15



  1         26.    Despite the clear rights to the ownership interest within SHNT and PSH's
  2   compliance with all rules and regulations of the auction, Huarong did not hold up its
  3   end of the bargain and failed to transfer its interest in SHNT and Jagex to PSH by
  4   frustrating its obligations of producing required documents as mandated under the
  5   auction process causing a “stale mate” as to the process that remains unresolved to this
  6   day. Both Huarong and Minshing told PSH fables and misled PSH representatives in a
  7   clear effort to controvert the status of the transaction and back out of the legitimate
  8   purchase. PSH engaged more resources spending over $1,000,000 on fees in addition
  9   to the deposit it had already deployed to send a special negotiator to meet with Huarong
 10   and Minsheng Trusts for an in person meeting, which PSH normally would have done
 11   itself but for the COVID19 pandemic. On or about November 16, PSH was informed
 12   by its main advisor that the Trust had agreed to sell 100% of SHNT to PSH and the
 13   documents were being drafted and PSH’s CEO was asked to step back and let the team
 14   of lawyers and advisors close the deal. On December 23rd, 2020 the U.K. court action
 15   and injunction magically disappeared, and the much-needed protection of Jagex's assets
 16   disappeared along with it.
 17         Current Status of PSH's Negotiations
 18         27.    PSH has diligently made attempts to discuss this situation with
 19   representatives of Huarong and Minsheng. Unfortunately, both entities have "gone
 20   dark", refusing to answer PSH or honor its equitable position as rightful owner of the
 21   purchase rights to at least the 55% of Huarong’s interest in SHNT and Jagex. These
 22   unethical business practices and frustration of PSH's intentions are all too
 23   familiar, and the Plaintiff is confident that the elusive Mr. Yan has once again
 24   used bribery, fraud, and scheming tactics to prevent PSH from acquiring its
 25   rightful position as owner of SHNT and Jagex.
 26         28.    The outlandish plot of this story became even more intense when, on
 27   January 21, 2021, the former Chairman of Huarong was sentenced to death in China
 28   for taking over $200,000,000 USD in alleged bribes. Not surprising to the Plaintiff,

                                                15
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 16 of 22 Page ID #:16



  1   one of the top 10 loans reported in the trade journals in China giving rise to this
  2   sentence was a loan made to SHNT, i.e. Yan.
  3          29. PSH is a lawful US entity who is not accustomed to transacting with foreign
  4   criminals. PSH is left without remedy and has been forced to resort to legal action to
  5   protect its interest and ensure that it does not lose its irreplaceable interest in Jagex.
  6   PSH prays that this Court enjoin the Defendants from acting in furtherance of this
  7   scheme and ensure that Mr. Yan cannot continue to act as puppet master to all entities
  8   caught in the SHNT and Jagex web and also that this Court require Huarong to accept
  9   PSH’s remittance of its purchase price for the 55% of SHNT and transfer the 55%
 10   beneficial ownership interest to PSH along with the required documents per the auction
 11   description.
 12                                    VI. CAUSES OF ACTION
 13                FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS
 14                         (Federal Civil RICO, 18 U.S.C. § 1962(a))
 15          30.     Plaintiff incorporates by reference Paragraphs 1 through 29 above, as
 16   though fully set forth herein.
 17          31.     Section (a) of the Federal RICO statute makes it unlawful "for
 18   any person who has received any income derived, directly or indirectly, from a pattern
 19   of racketeering   activity or    through   collection   of   an unlawful   debt in   which
 20   such person has participated as a principal…to use or invest, directly or indirectly, any
 21   part of such income, or the proceeds of such income, in acquisition of any interest in, or
 22   the establishment or operation of, any enterprise which is engaged in, or the activities
 23   of which affect, interstate or foreign commerce.
 24          32.     In the immediate case, Huarong, Jagex, Minsheng, and SHNT each
 25   utilized funds which were stolen from corporate entities to maintain ownership of
 26   SHNT and Jagex. Each party knew or should have known that Yen misappropriated
 27   funds from corporations, as evidenced by his prosecution in China, press releases, and
 28   his consistent interference with the attempted asset purchase of SHNT.

                                                  16
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 17 of 22 Page ID #:17



               SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS
  1
                            (Federal Civil RICO, 18 U.S.C. § 1962(b))
  2
            33.     Plaintiff incorporates by reference Paragraphs 1 through 32, above, as
  3
      though fully set forth herein.
  4
            34.     Section (b) of the Federal Civil RICO statute states it is unlawful "for
  5
      any person through a pattern of racketeering activity or through collection of
  6
      an unlawful debt to acquire or maintain, directly or indirectly, any interest in or control
  7
      of any enterprise which is engaged in, or the activities of which affect, interstate or
  8
      foreign commerce."
  9
            35.     There is no question that Yen and Platinum Fortune were involved in
 10
      racketeering, as the funds supplied for the Jagex and SHNT purchase were traceable to
 11
      stolen corporate funds.
 12

 13               THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS

 14                         (Federal Civil RICO, 18 U.S.C. § 1962(c))

 15         36.     Plaintiff incorporates by reference Paragraphs 1 through 35, above, as

 16   though fully set forth herein.

 17         37.      Section (c) of the Federal Civil RICO statute states it is unlawful "for

 18   any person employed by or associated with any enterprise engaged in, or the activities

 19   of which affect, interstate or foreign commerce, to conduct or participate, directly or

 20   indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering

 21   activity or collection of unlawful debt.

 22         38.     Huaong and Minsheng, who are the owners of SHNT and its interest in

 23   Jagex, had a clear relationship with Yen, as evidenced by the loan issued to Yen which

 24   resulted in the death sentence of the former Chairman of Huaong.

 25

 26
 27

 28

                                                  17
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 18 of 22 Page ID #:18



               FOURTH CAUSE OF ACTION AGAINST ALL DEFENDANTS
  1
       (Conspiracy to violate Federal Civil RICO, 18 U.S.C. §§ 1962(a), §§ 1962(b), and
  2
                                              1962(c))
  3
             39.    Plaintiff incorporates by reference Paragraphs 1 through 38, above, as
  4
      though fully set forth herein.
  5
             40.     18 U.S.C. § 371 makes it unlawful for individuals to conspire to violate
  6
      a federal law. In California, the elements of civil conspiracy are: (1) the formation and
  7
      operation of the conspiracy; (2) a wrongful act done in furtherance of the conspiracy;
  8
      and (3) the resulting damage to the Plaintiff. Applied Equipment Corp. v. Litton Saudi
  9
      Arabia Ltd. (1994) 7 Cal 4th 503, 510-11; State ex rel. Metz v. CCC Info. Servs., Inc.
 10
      (2007) 149 Cal.App.4th 402, 419.
 11
             41.    The facts make it evident that SHNT, Jagex, Hoang, and Minsheng had a
 12
      "meeting of the minds" and planned, jointly, to prevent PSH from acquiring an
 13
      ownership interest in SHNT and Jagex. This shared plan was furthered by several
 14
      overt acts, which included failing to complete the transfer of Hoang's ownership
 15
      interest of SHNT to PSH despite PSH's lawful acquirement of same at auction and
 16
      issuing a loan to Yen.
 17

 18        FIFTH CAUSE OF ACTION AGAINST HUARONG AND MINSHENG

 19                                        (Conversion)

 20          42.    Plaintiff incorporates by reference Paragraphs 1 through 41, above, as

 21   through fully set forth herein.

 22          43.    Under California law, the elements required to prove a claim of

 23   conversion are: (1) the plaintiff’s ownership or right to possession of the property; (2)

 24   the defendant’s conversion by a wrongful act or in a manner that is inconsistent with

 25   the plaintiff’s property rights; and (3) resulting damages. Burlesci v. Petersen (1998) 68

 26   Cal.App.4th 1062, 1066; Regent Alliance Ltd. v. Rabizadeh (2014) 231 Cal.App.4th

 27   1177, 1181.

 28

                                                 18
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 19 of 22 Page ID #:19



  1          44.    Huarong and Minsheng were and remain aware of PSH's lawfully
  2   obtained interest in SHNT and Jagex through its participation and winning bid in the
  3   public auction. Both entities have ceased communication with PSH, and Huarong
  4   failed to legally transfer its interests in SHNT and Jagex to the Plaintiff. This lack of
  5   communication and failure to complete the transaction have caused Plaintiff financial
  6   harm and will cause irreparable harm in the event that Plaintiff is unable to acquire the
  7   ownership interest in SHNT and Jagex which it is legally entitled to.
  8                SIXTH CAUSE OF ACTION AGAINST SHNT AND JAGEX
  9
                                (Tortious Interference of Contract)
 10
             45.    Plaintiff incorporates by reference Paragraphs 1 through 44, above, as
 11
      through fully set forth herein.
 12
             46.    To prevail in a claim of tortious interference of contract under California
 13
      law, a Plaintiff must show (1) a valid contract between plaintiff and a third party; (2)
 14
      defendant’s knowledge of this contract; (3) defendant’s intentional acts designed to
 15
      induce a breach or disruption of the contractual relationship; (4) actual breach or
 16
      disruption of the contractual relationship; and (5) resulting damage.” Pacific Gas &
 17
      Electric Co. v. Bear Stearns & Co. (1990) 50 Cal.3d 1118, 1126 [270 Cal.Rptr. 1, 791
 18
      P.2d 587].
 19
             47.    Plaintiff had a valid contract with Huarong as a result of its successful bid
 20
      in the public auction for Huarong's 55% ownership interest of SHNT and Jagex.
 21
      Though Plaintiff is still investigating the influences which led to Huarong's refusal to
 22
      honor the contract, upon information and belief, SNHT and Jagex intentionally
 23
      interfered with PSH's contract with Huarong at the behest of Yen. The existence of the
 24
      contract and auction results were known to all interested parties, and the failure of
 25
      Huarong to honor the terms of the contract have resulted in significant financial loss to
 26
      the Plaintiff, and Plaintiff will suffer additional financial loss if Huarong and Minsheng
 27
      are permitted to sell or transfer assets of SHNT and Jagex.
 28

                                                 19
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 20 of 22 Page ID #:20



                SEVENTH CAUSE OF ACTION AGAINST ALL DEFENDANTS
  1
                   (Tortious Interference with Prospective Economic Advantage)
  2
             48.     Plaintiff incorporates by reference Paragraphs 1 through 47, above, as
  3
      through fully set forth herein.
  4
             49.     Intentional Tortious Interference with Prospective Economic Advantage
  5
      (IWPEA) occurs when a defendant interferes with an economic relationship between
  6
      the Plaintiff and a third party. The elements of IWPEA are: (1) An economic
  7
      relationship that was likely to benefit the plaintiff; (2) The defendant’s knowledge of
  8
      this relationship; (3) Independent wrongful conduct by the defendant; (4) Intent on the
  9
      defendant’s part to disrupt the economic relationship, or knowledge that disruption was
 10
      likely because of their conduct; (5) Disruption of the relationship; (6) Harm to the
 11
      plaintiff; and (7) A causal connection between the wrongful act and the harm. The
 12
      interference must have been wrongful "by some measure beyond the fact of the
 13
      interference itself." Della Penna v. Toyota Motor Sales, USA, Inc., 11 Cal.4th 376, 393
 14
      (1995).
 15
             50.     All named defendants to this action were aware of PSH's relationship
 16
      with SHNT and Jagex and its attempts to acquire SHNT and Jagex through legal
 17
      channels. Acquiring SHNT and Jagex would certainly benefit the Plaintiff, as Jagex is
 18
      a unique asset which cannot be replicated on the market. The Plaintiff's economic
 19
      relationship with Huarong was established after PSH was the successful bidder of
 20
      Huarong's 55% interest in SHNT and Jagex, and that economic relationship was
 21
      damaged by interference from Minsheng and Jagex at the behest of Yan.                 The
 22
      Plaintiff's economic relationship with Minsheng was established during the initial
 23
      discussions with Minsheng to acquire its interest in SHNT and Jagex, and subsequently
 24
      after winning Huarong's interest in SHNT and Jagex at auction, which would have
 25
      situated PSH as the entity with the majority interest of SHNT and Jagex. Likewise,
 26
      Huarong's failure to finalize the transfer of its interest in SHNT and Jagex to the
 27
      Plaintiff disrupted PSH's economic relationship with Jagex as it stripped the Plaintiff of
 28

                                                 20
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 21 of 22 Page ID #:21



  1   its anticipated ownership and plans for expansion of the company.              In short, the
  2   defendants each individually engaged with PSH and, due to influence by Yen and his
  3   associates, committed several acts and omissions which served to block the Plaintiff
  4   from acquiring its bargained for interests in SHNT and Jagex. These actions were
  5   intentional and committed for no other purpose other than to act in furtherance of the
  6   criminal enterprise controlled by Yen.
  7          EIGHTH CAUSE OF ACTION AGAINST ALL JAGEX AND SHNT
  8                                     (Cal. Corp. Code § 25401)
  9          51.    Plaintiff incorporates by reference Paragraphs 1 through 50, above, as
 10   through fully set forth herein.
 11          52.    Cal. Corp. Code § 25401 makes it "unlawful for any person to offer or
 12   sell a security in this state, or to buy or offer to buy a security in this state, by means of
 13   any written or oral communication that includes an untrue statement of a material fact
 14   or omits to state a material fact necessary to make the statements made, in the light of
 15   the circumstances under which the statements were made, not misleading."
 16          53.    Defendants Jagex and SHNT were participants in the Securities and
 17   Exchange market and allowed members of the public to purchase securities of each
 18   respective entity. Both Jagex and SHNT knew or should have known that the funds
 19   used to purchase each respective entity were obtained through illegal channels
 20   (specifically, through theft of corporate funds). The association with criminal activity
 21   is a material fact which was omitted from the published information presented by
 22   SHNT and Jagex and the absence of the association with criminal activity makes such
 23   statements misleading to shareholders due to the inability of the entities to ensure that
 24   assets will not be seized, transferred, or further manipulated by criminal activity.
 25                                 VII. PRAYER FOR RELIEF
 26          WHEREFORE, Plaintiff respectfully requests judgment against Defendants and
 27   the DOE defendants as follows:
 28

                                                   21
Case 8:21-cv-00133-JVS-JDE Document 1 Filed 01/21/21 Page 22 of 22 Page ID #:22



  1      1. For injunctive relief preventing the Defendants from selling, transferring, or
  2         conveying the shares of SHNT and Jagex or making distributions of dividends
  3         from SHNT and Jagex until this matter may be adjudicated by the Court;
  4      2. For a declaratory judgment affirming PSH's ownership interest in SHNT and
  5         Jagex;
  6      3. For general, compensatory, consequential, exemplary, punitive and trebled
  7         damages according to proof;
  8      4. For attorneys’ fees and costs;
  9      5. For Plaintiff’s cost of suit; and
 10      6. For such other relief as the Court may deem just and proper.
 11

 12

 13   DATED: January 21, 2021            LEVATOLAW, LLP
 14

 15                                             /s/ Stephen D. Weisskopf
                                         By:
 16                                             Stephen D. Weisskopf
                                                ATTORNEYS FOR PLAINTIFF Plutos Sama
 17
                                                Holdings, Inc.
 18

 19

 20                               DEMAND FOR JURY TRIAL
 21         Plaintiff hereby demands a trial by jury on all causes of action herein.
 22   DATED: January 21, 2021            LEVATOLAW, LLP
 23

 24                                             /s/ Stephen D. Weisskopf
                                         By:
 25
                                                Stephen D. Weisskopf
 26                                             ATTORNEYS FOR PLAINTIFF Plutos Sama
                                                Holdings, Inc.
 27

 28

                                                  22
